UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6176



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID ALLEN WILSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (1:95-cr-00006-gmw-1; 7:06-cv-00014-jct)


Submitted: March 23, 2006                   Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Allen Wilson, Appellant Pro Se. Rick A. Mountcastle, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Allen Wilson seeks to appeal the district court’s

final order dismissing his 28 U.S.C. § 2255 (2000) motion because

it was without authorization from this court.              The final order is

not   appealable    unless    a    circuit    justice    or     judge     issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable     jurists      would      find    that    his

constitutional     claims    are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude Wilson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED




                                     - 2 -